Two Rivers Water & Farming Company December 31, 2012 - 10K Filing and Annual Report Exhibit 21.1 Listing of ActiveSubsidiaries Company State of Organization Ultimate Parent Immediate Parent % Ownership Two Rivers Water & Farming Company CO HCIC Holdings, LLC CO Two Rivers Water & Farming Company TRWC, Inc. Huerfano-Cucharas Irrigation Company CO Two Rivers Water & Farming Company HCIC Holdings 91 Two Rivers Water LLC CO Two Rivers Water & Farming Company Two Rivers Water & Farming Company Orlando Reservoir No. 2 Company, LLC CO Two Rivers Water LLC Two Rivers Water & Farming Company Two Rivers Farms LLC CO Two Rivers Water & Farming Company Two Rivers Water & Farming Company Two Rivers Farms F-1, Inc. CO Two Rivers Water & Farming Company Two Rivers Farms LLC Two Rivers Farms F-2, Inc. CO Two Rivers Water Company Two Rivers Farms LLC Dionisio Farms & Produce, Inc. CO Two Rivers Water & Farming Company Two Rivers Farms LLC
